 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD KENT                                      No. 2:18-cv-00882 WBS CKD P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    DOCTOR BARNETT, et. al.,
15                       Defendant.
16

17

18          By order filed October 22, 2018, plaintiff’s complaint was dismissed and thirty days leave
19   to file an amended complaint was granted. The thirty-day period has now expired, and plaintiff
20   has not filed an amended complaint or otherwise responded to the court’s order.
21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
23          These findings and recommendations are submitted to the United States District Judge
24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
25   after being served with these findings and recommendations, plaintiff may file written objections
26   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
27   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
28
                                                       1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: December 7, 2018
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/kent0882.fta.docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
